DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 6, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952).

Re Claim 2, Daum discloses a liquid infusion apparatus comprising an ultrasonic motor (Daum Figs. 1 and 2; Claim 6; Col. 1 Lines 1-65). However, Daum does not disclose an oscillator that generates an output at a frequency; and a circuit connected to receive the output from the oscillator to produce recurring output pulses at spaced intervals on a plurality of output terminals, wherein the circuit includes circuitry configured to convert and amplify the recurring output pulses into sinusoidal, higher-voltage drive signals of low harmonic content that are provided to the ultrasonic motor.

	Therefore, it would have been obvious to configure Daum’s motor to include an oscillator that generates an output at a frequency; a circuit connected to receive the output from the oscillator to produce recurring output pulses at spaced intervals on a plurality of output terminals, wherein the circuit includes circuitry configured to convert and amplify the recurring output pulses into sinusoidal, higher-voltage drive signals of low harmonic content that are provided to the ultrasonic motor, the configuration as disclosed by wherein the ultrasonic motor of Kawai can be configured to efficiently operate a peristaltic pump via a shaft, wherein the oscillator generates current, and wherein the circuit provides the ultrasonic motor with two phase drive power and the generation of torque with reduced distortion. 

	Daum fails to disclose a resistor-capacitor (RC) filter with an associated time constant, the RC filter configured to cause sweeping of the voltage controlled oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running. Puskas discloses an ultrasonic transducer system comprising a resistor-capacitor (RC) filter with an associated a time constant, the RC circuit configured to cause sweeping of the oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running wherein such a configuration has an advantage where there is one optimum power up-sweep rate (Puskas ¶ 0013, 0106, 0110, Fig. 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Daum to comprise a resistor-capacitor (RC) circuit with an associated a time constant, the RC circuit configured to cause sweeping of the voltage -controlled oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running, the configuration as disclosed by Puskas having an advantage where there is one optimum power up -sweep rate.

Re Claim 6, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. Daum fails to disclose wherein the ultrasonic motor provides displacement of the liquid through the liquid conduit in a linear manner. Duchon discloses wherein the displacement of the liquid through the liquid conduit is linear (Duchon Fig. 1), which is suitable for controlled IV fluid pressure (Duchon ¶ 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the displacement of the liquid through the liquid conduit of Daum in view of Kawai, Duchon and Puskas to be linear as disclosed by Duchon for controlled IV fluid pressure.

Re Claim 12, Daum discloses a liquid infusion apparatus comprising an ultrasonic motor (Daum Figs. 1 and 2; Claim 6; Col. 1 Lines 1-65). However, Daum does not disclose a voltage- controlled oscillator that generates an output at a frequency; a circuit connected to receive the output from the voltage-controlled oscillator to produce recurring output pulses at spaced intervals on a plurality of output terminals, wherein the circuit includes circuitry configured to convert and amplify the recurring output pulses into sinusoidal, higher-voltage drive signals of low harmonic content that are provided to the ultrasonic motor.
	Kawai discloses an ultrasonic motor (Kawai Col. 20 Line 39 to Col. 21 Line 18; Figs. 1 and 2a-2c); a voltage-controlled oscillator (Kawai Fig. 11) that generates an output at a frequency (Kawai Col. 20 Line 39 to Col. 21 Line 18); a drive circuit connected to receive the output from the voltage-controlled oscillator to produce recurring output pulses at spaced intervals on a plurality of output terminals (Kawai Fig. 11; Col. 20 Line 39 to Col. 21 Line 18), wherein the 
	Therefore, it would have been obvious to configure Daum’s motor to include a voltage-controlled oscillator that generates an output at a frequency; a circuit connected to receive the output from the voltage-controlled oscillator to produce recurring output pulses at spaced intervals on a plurality of output terminals, wherein the circuit includes circuitry configured to convert and amplify the recurring output pulses into sinusoidal, higher-voltage drive signals of low harmonic content that are provided to the ultrasonic motor, the configuration as disclosed by wherein the ultrasonic motor of Kawai can be configured to efficiently operate a peristaltic pump via a shaft, wherein the oscillator generates current, and wherein the circuit provides the ultrasonic motor with two phase drive power and the generation of torque with reduced distortion.
	Daum fails to disclose a liquid infusion apparatus comprising a motor configured to provide displacement of a liquid from a liquid source through a liquid conduit. Duchon discloses a liquid infusion apparatus (Duchon Fig. 1) comprising a motor (62) configured to provide 
	Daum fails to disclose a resistor-capacitor (RC) filter with an associated a time constant, the RC filter configured to cause sweeping of the oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running. Puskas discloses an ultrasonic transducer system comprising a resistor-capacitor (RC) filter with an associated a time constant, the RC circuit configured to cause sweeping of the oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running wherein such a configuration has an advantage where there is one optimum power up-sweep rate (Puskas ¶ 0013, 0106, 0110, Fig. 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Daum to comprise a resistor- capacitor (RC) circuit with an associated a time constant, the RC circuit configured to cause sweeping of the oscillator output frequency when a motor control signal indicates that the ultrasonic motor is to start running, the configuration as disclosed by Puskas having an advantage where there is one optimum power up-sweep rate.

Re Claim 16, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 12. Daum fails to disclose wherein the ultrasonic motor provides displacement of the .

Claims 3-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 2 above, and further in view of Kato et al. (USPN 5,631,517).

Re Claims 3-5: Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. Daum fails to disclose a feedback signal that provides an indication of the operation of the ultrasonic motor; wherein the feedback signal operates in combination with the RC filter to cause sweeping of the frequency of the output of the oscillator; and wherein the feedback signal is indicative of motor speed. Kato discloses wherein the feedback signal provides an indication of the operation of the ultrasonic motor; wherein the feedback signal operates in combination with the RC filter to cause sweeping of the frequency of the output of the oscillator; and wherein the feedback signal is indicative of motor speed, where such a configuration provides a tracked frequency equal to a driving frequency of the ultrasonic motor (Kato Col. 12 Line 16 to Col. 14 Line 2).


Re Claims 7-8: Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. Daum fails to disclose wherein the sweeping of the oscillator is from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady - state motor speed. Kato discloses wherein the sweeping of the oscillator is from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady - state motor speed wherein such a configuration provides for a steady motor speed after starting (Kato Col. 12 Line 16 to Col. 14 Line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sweeping of the oscillator of Daum in view of Kawai, Duchon and Puskas from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady-state motor speed.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 2 above, and further in view of Ono (JPH07178169A).

Re Claim 9, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. Daum fails to disclose wherein the displacement of the liquid through the liquid conduit provides a constant fluid flow rate. Ono discloses wherein the displacement of the liquid through the liquid conduit provides a constant fluid flow rate (Ono Fig. 1), which is suitable for controlled fluid delivery. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the displacement of the liquid through the liquid conduit of Daum in view of Kawai, Duchon and Puskas to be at a constant fluid flow rate as disclosed by Ono wherein a constant fluid flow rate is suitable for controlled fluid delivery.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 2 above, and further in view of Susi (WO03105925A2).

Re Claim 10, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. However, the aforementioned prior art fail to disclose wherein the liquid infusion 

Re Claim 11, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 2. However, the aforementioned prior art fail to disclose wherein the liquid infusion apparatus comprises conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus. Susi discloses a liquid infusion apparatus comprising a conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus (Susi Pg. 9 Lines 6-10) for unrestricted placement of the device for the safety and convenience of the attending MRI staff and imaging patient (Susi ¶ 0012-0013 and 0020-0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the liquid infusion apparatus of Daum in view of Kawai, Duchon and Puskas to comprise a conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus as taught by Susi for unrestricted placement of the device for the safety and convenience of the attending MRI staff and imaging patient.

Claims 13-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 12 above, and further in view of Kato et al. (USPN 5,631,517).

Re Claims 13-15: Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim12. Daum fails to disclose a feedback signal that provides an indication of the operation of the ultrasonic motor; wherein the feedback signal operates in combination with the RC filter to cause sweeping of the frequency of the output of the voltage -controlled oscillator; and wherein the feedback signal is indicative of motor speed. Kato discloses wherein the feedback signal provides an indication of the operation of the ultrasonic motor; wherein the feedback signal operates in combination with the RC filter to cause sweeping of the frequency of the output of the voltage-controlled oscillator; and wherein the feedback signal is indicative of motor speed, where such a configuration provides a tracked frequency equal to a driving frequency of the ultrasonic motor (Kato Col. 12 Line 16 to Col. 14 Line 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the feedback signal of Daum in view of Kawai, Duchon and Puskas to have a feedback signal that provides an indication of the operation of the ultrasonic motor; wherein the feedback signal operates in combination with the RC filter to cause sweeping of the frequency of the output of the voltage -controlled oscillator; and wherein the feedback signal is indicative of motor speed, the configuration as disclosed by Kato, where such 

Re Claims 17-18: Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim12. Daum fails to disclose wherein the sweeping of the voltage-controlled oscillator is from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady-state motor speed. Kato discloses wherein the sweeping of the oscillator is from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady-state motor speed wherein such a configuration provides for a steady motor speed after starting (Kato Col. 12 Line 16 to Col. 14 Line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sweeping of the voltage controlled oscillator of Daum in view of Kawai, Duchon and Puskas from a higher frequency to a lower frequency; wherein the higher frequency is useful for starting the motor from a standstill and the lower frequency is an appropriate frequency to establish a steady-state motor speed.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 12 above, and further in view of Ono (JPH07178169A).

Re Claim 19, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 12. Daum fails to disclose wherein the displacement of the liquid through the liquid conduit provides a constant fluid flow rate. Ono discloses wherein the displacement of the liquid through the liquid conduit provides a constant fluid flow rate (Ono Fig. 1), which is suitable for controlled fluid delivery. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the displacement of the liquid through the liquid conduit of Daum in view of Kawai, Duchon and Puskas to be at a constant fluid flow rate as disclosed by Ono wherein a constant fluid flow rate is suitable for controlled fluid delivery.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Daum et al. (DE19714711) in view of Kawai et al. (USPN 5,172,023), Duchon et al. (USPGPub 2002/0143294) and Puskas (USPGPub 2004/0256952) as applied to Claim 12 above, and further in view of Susi (WO03105925A2).

Re Claim 20, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 12. However, the aforementioned prior art fail to disclose wherein the liquid infusion apparatus is compatible with an MRI environment. Susi discloses a liquid infusion apparatus wherein the apparatus is compatible in an MRI environment (Susi Pg. 9 Lines 6-10) for unrestricted placement of the device for the safety and convenience of the attending MRI staff and imaging patient (Susi ¶ 0012-0013 and 0020-0023). Therefore, it would have been obvious 

Re Claim 21, Daum in view of Kawai, Duchon and Puskas disclose all of the limitations of Claim 12. However, the aforementioned prior art fail to disclose wherein the liquid infusion apparatus comprises conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus. Susi discloses a liquid infusion apparatus comprising a conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus (Susi Pg. 9 Lines 6-10) for unrestricted placement of the device for the safety and convenience of the attending MRI staff and imaging patient (Susi ¶ 0012-0013 and 0020-0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the liquid infusion apparatus of Daum in view of Kawai, Duchon and Puskas to comprise a conductive housing that inhibits internally-generated RF noise signals from radiating out of the liquid infusion apparatus as taught by Susi for unrestricted placement of the device for the safety and convenience of the attending MRI staff and imaging patient.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Examiner contends that the newly filed amendments to independent Claims 2 and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/09/2022